DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

The following is an examiner’s statement of reasons for allowance:
The IDS dated 4/27/2022 did not list a reference that teaches or suggests a conjugate of Formula I comprising an amatoxin characterized by comprising an amino acid 4 with a 6’-deoxy position; and an amino acid 8 with an S-deoxy position, and combining the amatoxin with a BCMA-binding moiety comprising the antibody heavy chain sequence according to SEQ ID NO: 1 and the antibody light chain according to SEQ ID NO: 2, wherein the heavy chain constant region of the antibody heavy chain sequence comprises a D265C mutation (J22.9-ISY-D265C); and a protease-cleavable linker, wherein said BCMA-binding moiety is attached to said linker via the thiol group of the cysteine residue at position 265 in the antibody heavy chain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642